Citation Nr: 0717667	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-39 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of shell fragment wound (SFW) 
left gastrocnemius muscle with fracture of fibula and 
retained foreign bodies.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals SFW left thigh with retained 
foreign bodies.  

3.  Entitlement to a compensable evaluation for the service-
connected SFW left sacral region.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran testified before a Hearing Officer in a hearing 
at the RO in February 2005.  

The veteran's appeal also initially included the issue of 
service connection for left knee arthritis, post operative 
total knee replacement, to include as secondary to the 
service-connected residuals of the SFW of the left leg.  

During the pendency of the appeal, in a June 2006 decision, 
the RO granted service connection for SFW residuals with 
fracture left fibula manifested by knee involvement, 
diagnosed as degenerative joint disease left knee and 
assigned a 10 percent evaluation effective on February 23, 
2005.  

The veteran was notified of this decision and a Notice of 
Disagreement (NOD) in response is not shown to have been 
submitted at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  



FINDINGS OF FACT

1.  The service-connected SFW residuals involving left 
gastrocnemius muscle with fracture of fibula and retained 
foreign bodies is assigned a 30 percent rating, which is the 
highest available, in accordance with the provisions of 
Diagnostic Code (DC) 5311.  

2.  The service-connected left thigh SFW residuals with 
retained foreign bodies is not shown to be productive of more 
than a moderate muscle impairment.  

3.  The service-connected left sacral region SFW residuals is 
not shown to be productive of more than a slight muscle 
impairment.  



CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 30 percent for 
the service-connected residuals SFW left gastrocnemius muscle 
with fracture of fibula and retained foreign bodies must be 
denied by operation of law.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.73 including DC 5311 
(2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left thigh SFW 
residuals with retained foreign bodies are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.73, including DC 5313 (2006).  
 
3.  The criteria for the assignment of a compensable 
evaluation for the service-connected left sacral region SFW 
residuals are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.73, including DC 5317 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2003 and March 2005 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the April 2004 rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

A careful review of the service medical records shows that 
the veteran suffered penetrating SFW's of the left thigh and 
sacral region in June 1944.  These wounds were debrided.  

The veteran later sustained a penetrating, moderately severe 
SFW to the left lower leg with a compound comminuted fracture 
of the fibula in October 1944.  He underwent debridement of 
the wound, and the leg was casted.  

In a September 1977 rating decision, the RO granted service 
connection for residuals of a shrapnel wound, left lower leg 
with fracture of fibula and retained foreign bodies and 
assigned a 30 percent evaluation under DC 5311.  

Additionally, the RO granted service connection for residuals 
of a shrapnel wound left thigh with retained foreign body and 
history of wound to sacral region and assigned a 10 percent 
evaluation under DC5313.  These evaluations were effective on 
April 26, 1977.  

In May and June 1989, the veteran was hospitalized by VA for 
removal of a retained shrapnel fragment and resection of 
adjacent necrotic muscle.  

In a June 1989 rating decision, the RO assigned a temporary 
total evaluation for the residuals shrapnel wound left lower 
leg with fracture of fibula based on the veteran's 
hospitalization for a surgical procedure to remove shrapnel.  
The temporary total evaluation was effective on May 16, 1989.  
The 30 percent evaluation was resumed effective on July 1, 
1989.  

In a January 2006 rating decision, the RO separately 
evaluated the SFW residuals of the left sacral region and 
assigned a noncompensable evaluation.  This evaluation has 
remained in effect since that time.  The 30 percent 
evaluation for SFW left gastrocnemius muscle with fracture of 
fibula and retained foreign bodies, exclusive a period of 
total evaluation from May 16, 1989 to July 1, 1989, and the 
10 percent evaluation for the SFW left thigh with retained 
foreign body have remained in effect since April 26, 1977.  

A November 2002 VA muscles examination showed the presence of 
a 12 cm lateral scar on the left thigh that involved the 
gastrocnemius muscle.  The scar was neither nontender nor 
hypertrophic.  The left gastroc appeared completely within 
normal limits.  

Additionally, the examiner noted several small round 1cm 
scars and one 8-inch on the posterolateral thigh.  The muscle 
was totally intact with normal function.  

The veteran also had a small sacral wound at the coccyx.  No 
scar was noted.  There was no tenderness over any of these 
noted areas.  Further, there were no adhesions, tendon damage 
or nerve damage.  His muscle strength on the left appeared 
the same as the right.  No foreign bodies were noted on the 
x-ray study.  

The veteran's diagnosed shrapnel wound to the left 
gastrocnemius muscle with fracture of the fibula, shrapnel 
wound of the left thigh involving the long head of the 
biceps, and history of SFW to sacral region was confirmed and 
the examination was described as normal.  

During a November 2003 VA muscle examination, the veteran 
complained of having residual muscle pain.  The examination 
revealed a wound and debridement scar of the left leg, 
laterally, that measured 5 inches.  The veteran had a wound 
of the posterior left thigh that measured 2.5 inches.  He had 
no discernable scars in the sacral or lumbar area.  

The veteran had some tissue loss with the posterior left 
thigh wound.  Left posterior thigh wound was adherent.  There 
was no noted tendon damage.  He had noted bone damage in the 
wound of the left leg.  Muscle strength was good, and there 
was no muscle herniation.  Additionally, there was no muscle 
function loss.  

The veteran was diagnosed with SFW left leg, "with 
involvement of muscle group XII," SFW "left thigh with 
involvement of muscle group XIII," and minor shrapnel wounds 
of the lower lumbar and sacral region.  

During an April 2005 VA muscles examination, the examiner 
recorded the veteran's history of injury.  The veteran 
complained of having minimal tenderness over the areas of the 
wounds.  The examiner noted several surgeries had been 
performed to remove retained foreign bodies.  

The veteran complained of having some numbness in the area 
right around the SFW following surgery.  He also complained 
of some soreness over the scars.  He complained of rare 
cramps in the legs in the same area.  The examiner noted a 
history of peripheral vascular disease not related to the SFW 
that was more likely a cause of the problems.  

The veteran reported having some numbness in the area of the 
fractured fibula wound and dorsal surface of the left foot 
following surgery to remove a retained foreign body.  
However, the examiner noted the veteran also complained of 
some numbness in the area right below the knee following 
total knee replacement.  

On examination, the veteran did not demonstrate limitations 
in his activities because of the problems with the SFW.  He 
had 2 small scars on the posterior aspect of the left thigh, 
3 cm in length each.  They were nontender and nonadherent to 
the underlying tissue.  There was no atrophy or dehiscence of 
the scar or the tissue of the scar.  There was no loss of 
tissue under the scar.  

The muscle strength under the scar was normal.  He had a 12 
cm long scar over the left lateral calf, in the area of the 
fractured femur.  The scar was slightly tender and slightly 
adherent to the underlying tissue and depressed about 2mm.  
The scar was not tender to touch.  

The veteran had decreased perception of light touch in the 
area around the scar.  The veteran also complained of having 
decreased perception of light touch over the entire left 
lower extremity from the knee downward.  

There was no tendon, bone or joint damage noted.  The X-ray 
studies showed an old fibular fracture which was healed.  
Muscle strength in the leg was grossly normal.  There was no 
herniation of muscle or loss of muscle function.  

The veteran was diagnosed with SFW to the "left leg, with 
involvement of muscle group XIII;" SFW to the "left thigh, 
with involvement of muscle group XII;" and residual of 
fragment to the lower back with involvement of muscle group 
XVII.  

The examiner stated that it was clear that surgery to remove 
the retained fragment increased the amount of numbness in the 
left leg that the veteran experienced.  However, without 
resort to mere speculation, how much additional disability 
was suffered by the veteran as a result could not be 
determined.  

During a May 2006 VA examination, the examiner noted the 
veteran's muscle injury was stable.  The veteran complained 
of having residual muscle pain.  On examination, the examiner 
noted 3-inch wound and surgical scar on the posterolateral 
aspect of the left leg and a 2-inch wound on the lateral left 
thigh.  

There was no tissue loss or adhesions noted.  The veteran did 
have some tendon damage in the left leg, as well as some bone 
involvement with the fracture of the proximal fibula.  Muscle 
strength was good.  There was no muscle herniation or muscle 
function loss.  The veteran was diagnosed with SFW of the 
left leg involving muscle groups XI and XIV.  

Under 38 C.F.R. § 4.73, DC 5311, a 30 percent evaluation is 
assigned for a severe disability of the muscles contemplated 
by muscle group XI.  A higher evaluation is not warranted for 
severe disability of the muscles under these criteria.  

Under 38 C.F.R. § 4.73, DC 5313, a 10 percent evaluation is 
assigned for a moderate disability of the muscles 
contemplated by muscle group XIII.  A 30 percent evaluation 
is assigned for a moderately severe disability of the muscles 
contemplated by the muscle group.  A 40 percent evaluation is 
assigned for a severe disability of the muscles contemplated 
by the muscle group.  

Under 38 C.F.R. § 4.73, DC 5317, a non-compensable evaluation 
is assigned for a slight disability of the muscles 
contemplated by muscle group XVII.  A 20 percent evaluation 
is assigned for a moderate disability of the muscles 
contemplated by the muscle group.  A 40 percent evaluation is 
assigned for a moderately severe disability of the muscles 
contemplated by the muscle group.  A 50 percent evaluation is 
assigned for a severe disability of the muscles contemplated 
by the muscle group.  

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  

Objective findings include a minimal scar; no evidence of a 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service 
department records of in-service treatment for the wound and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  

The Board has applied the noted criteria to the case at hand 
and finds the veteran may not be assigned a higher rating for 
the service-connected residuals of the SFW of the left 
gastrocnemius muscle with fracture of fibula and retained 
foreign bodies under the applicable criteria.  

As the veteran is in receipt of the highest possible 
evaluations for his service-connected disability manifested 
by severe damage to the gastrocnemius muscle, the assertions 
of the veteran to this extent lack legal merit, and the claim 
for an evaluation in excess of 30 percent evaluation for the 
service-connected residuals SFW left gastrocnemius muscle 
with fracture of fibula and retained foreign bodies must be 
denied in this case.  See Sabonis, 6 Vet. App. at 430 (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  

It is pertinent to note in this regard to service-connected 
lower left leg disability that the veteran has also been 
assigned separate 10 percent ratings for degenerative joint 
disease of the left knee and popliteal nerve involvement.  
However, it is not clear that service connection for a left 
knee replacement has been adjudicated by the RO.  

As to the claim for a higher evaluation for the service-
connected residuals of the SFW of the left thigh with 
retained foreign bodies, the Board notes that there is no 
showing of moderate loss of deep fascia, muscle substance or 
abnormal muscle resistance when compared with the sound side.  
Additionally, tests of strength and endurance compared with 
the sound side do not demonstrate positive evidence of 
impairment.  Thus, as more than moderate muscle damage is not 
demontrated, the Board finds the claim for a higher 
evaluation must be denied.  

As to the claim for a compensable evaluation for the service-
connected SFW left sacral region, the Board notes that it is 
not manifested by loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue.  Thus, as more than slight muscle 
damage is not demonstrated, the Board finds that the claim 
for a compensable evaluation must be denied.  



ORDER

An increased rating in excess of 30 percent for the service-
connected residuals SFW left gastrocnemius muscle with 
fracture of fibula and retained foreign bodies is denied.  

An increased rating in excess of 10 percent for the service-
connected residuals SFW left thigh with retained foreign 
bodies is denied.  

An increased, compensable evaluation for the service-
connected SFW left sacral region is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal


 Department of Veterans Affairs


